Citation Nr: 0123105	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  96-44 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



REMAND

The veteran served on active duty from June 1969 to 
January 1971.  

This matter comes before the Board of Veterans; Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Montgomery, Alabama, which denied service connection for 
PTSD.  

The claim was remanded in February 1999 for further 
evidentiary development and additionally, because the veteran 
initially also filed a notice of disagreement (NOD) in 
April 1996 to the denial of service connection for an 
acquired psychiatric disorder to include depression.  In the 
remand, the RO was instructed to provide the veteran a 
statement of the case (SOC) to the issue of entitlement to 
service connection for an acquired psychiatric disorder, to 
include depression.  The veteran was notified that if this 
issue was not resolved to her satisfaction, she must file a 
timely and adequate substantive appeal (SA) in order to 
perfect her appeal of this issue.  In an October 2000 SA, the 
veteran related that the issue she was concerned about was 
entitlement to service connection for PTSD.  She stated that 
the depression was not a separate claim but a symptom of her 
PTSD. A SA was not made to the issue of entitlement to 
service connection for an acquired psychiatric disorder other 
than PTSD.  Therefore, the only issue on appeal is 
entitlement to service connection for PTSD, and that is the 
only issue reflected on the title page.  

Unfortunately, this appeal must again be remanded so that 
additional development may be undertaken in order to fulfill 
the Department's duty to assist the veteran with this claim.  
See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).  

In the February 1999 Board remand, the Board instructed the 
RO to forward the veteran's stressor statement to the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
for corroboration of any of the veteran's alleged stressors.  
In December 2000, the USASCRUR responded, indicating that the 
U.S. Army Crime Records Center and available U.S. Army 
casualty files did not have a record concerning the suicide 
of the veteran's army friend.  However, in September 2001, 
the Board received from the veteran a copy of her friend's 
death certificate.  The veteran noted that she had previously 
given the RO an incorrect spelling of the friend's last name.  
This evidence was submitted directly to the Board without the 
benefit of waiver of RO review.  Hence, this evidence must be 
referred to the agency of original jurisdiction for review 
and preparation of a supplemental statement of the case 
(SSOC).  38 C.F.R. § 20.1304(c) (2000). 

Additionally, a June 1999 VA outpatient treatment note 
indicated that the veteran was followed by VA for 
psychotropic medications but received her psychiatric care 
for PTSD in the private sector from a private psychiatrist, 
Dr. Schulte and a psychologist, Dr. Dan Bowman at Brookwood 
Medical Center.  Medical records were received by VA dated 
from 1997 to 1998 from Brookwood Medical Center.  However, no 
records were included from a Dr. Schulte or a Dr. Bowman.  It 
is not clear whether or not the veteran has additional 
psychiatric treatment from Dr. Schulte and/or Dr. Bowman at 
other facilities, or if these are the only psychiatric 
treatment records for the treatment of her PTSD.  

Further, an October 1997 psychosocial history from Brookwood 
Medical Center indicated that the veteran received Social 
Security disability benefits.  VA has a duty to assist in 
gathering Social Security records when put on notice that the 
veteran may be receiving such benefits.  Clarkson v. Brown, 4 
Vet. App. 565 (1993).  A request for the administrative 
decision and supportive documents should be made.  Murincsak 
v. Derwinski, 2 Vet. App. 363, 370-72 (1992).

Upon receipt of a substantially complete application for 
benefits, VA will make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate the claim.  The 
claimant must cooperate fully with VA's reasonable efforts to 
obtain relevant records from non-Federal or Federal agency or 
departmental custodians.  66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  

Since there appears to be evidence from non Federal and/or 
Federal custodians that could assist in substantiating this 
claim, it is necessary that the RO attempt to obtain these 
records prior to final adjudication of the claim.  

After all appropriate development, the RO should prepare a 
list of the veteran's verified stressors.  She contends (see 
statement received April 22, 1999) that her PTSD pre-existed 
service and was aggravated by service.  She has provided 
verification of two pre-service stressors in the form of 
death certificates for her father and her brother, and 
further confirmation in a statement from the veteran's mother 
that the veteran witnessed her brother's death.  She has 
provided verification, in the form of a death certificate, of 
the death of her friend in service following a drug overdose.  
The veteran should be scheduled for a VA examination, and 
these stressors, and any others that may be verified, should 
be pointed out to the examiner.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  In undertaking the development and 
notice herein, assure compliance with the 
VCAA.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-
32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  

Ask the veteran for the names and 
addresses, and for appropriate releases, 
for any private medical provider from 
whom she has received treatment for her 
PTSD, specifically to include Dr. Schulte 
and Dr. Bowman.  Request the veteran's 
actual treatment records from any such 
provider adequately identified by the 
veteran.  38 U.S.C.A. § 5103A(b) (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-
31 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c)(1)).

If any request for private treatment 
records is unsuccessful, notify the 
claimant.  See 66 Fed. Reg. 45,620, 
45,631-32 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(e)).

2.  Contact the Social Security 
Administration and request photocopies of 
all medical records reviewed in 
connection with any claim of the veteran 
for disability benefits as well as all 
administrative records granting or 
denying benefits.  All attempts to secure 
these records must be documented in the 
claims folder, and any records received 
should be associated therein. 

3.  The RO should review the evidence 
submitted by the veteran and received by 
the Board in September 2001.  If the 
review reveals that further development 
is indicated, such development must be 
done.

4.  The veteran should be afforded a 
current VA psychiatric examination.  The 
RO must specify for the examiner the 
stressor(s) that are established by the 
evidence of record (to include the deaths 
of her brother and father prior to active 
service, and the circumstances of those 
deaths, and the death of her friend in 
service as a result of an overdose of 
drugs).  Any other stressors that may be 
verified as a result of development on 
remand should be included in the 
statement.  The examiner should be 
advised that only these events that are 
verified may be considered for the 
purpose of determining adequacy of a 
stressor to cause or aggravate PTSD.  The 
entire claims folder and a copy of this 
remand must be made available to and be 
reviewed by the examiner in connection 
with the examination.  The examination 
report should reflect review of pertinent 
material in the claims file, including 
the medical records showing prior 
diagnoses of PTSD.

Any psychiatric diagnosis should be in 
accordance with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  The 
examiner should integrate the previous 
psychiatric findings and diagnoses, 
including the prior diagnoses of PTSD, 
with any current findings in order to 
obtain a complete picture of the nature 
of the appellant's psychiatric status.

If a diagnosis of PTSD is deemed 
appropriate, the psychiatric examiner is 
asked to express an opinion as to (1) 
whether the in-service stressor(s) were 
sufficient to produce or aggravate PTSD; 
and, if so, (2) whether there is a link 
between the current symptomatology and 
the verified inservice stressor(s).  The 
examiner must discuss and reconcile the 
medical evidence of record that indicates 
that the appellant's PTSD is due, in 
part, to childhood trauma.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.

5.  Following completion of the 
foregoing, review the claims file and 
ensure that all of the above-mentioned 
development has been completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001) is completed.  See 66 
Fed. Reg. 45,620, 45,5630-32 (Aug. 29, 
2001) (to be codified as amended at 38 
C.F.R. § 3.159).

6.  Thereafter, review the claims file 
and readjudicate the claim.  If the claim 
remains denied, the veteran and her 
representative should be furnished an 
appropriate SSOC and given the 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

